Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 2, 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinsley (US 10,199,356).
In re claim 2, Kinsley, in Figs. 1A, 5, 6 and corresponding text, teaches a semiconductive apparatus, comprising:
a plurality of stacked die 106a/106b/106c/106d or 506 disposed on a package substrate 102 or 502; 
a plurality of stacked capacitors 130 or 516 (i.e. more capacitors, col. 8, line 38) associated with at least some of the dies in the plurality of stacked dies 106a/106b/106c/106d or 506; 


    PNG
    media_image1.png
    362
    703
    media_image1.png
    Greyscale

             
    PNG
    media_image2.png
    376
    624
    media_image2.png
    Greyscale

	In re claim 3, Kinsley, in Figs. 1A, 5, 6 and corresponding text, teaches that there is at least one capacitor 130 or 516 corresponding to each die in the plurality of stacked dies 106a/106b/106c/106d or 506.

	In re claim 7, Kinsley, in Figs. 1A, 5 and corresponding text, teaches that the plurality of stacked dies 106a/106b/106c/106d or 506 and the plurality of stacked capacitors 130 or 516 are encapsulated in one or more layers of a molding material 121/118/116 or 121/512/508.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley (US 10,199,356).
	In re claim 4, although Kinsley does not expressly that there are eight capacitors corresponding to each die in the plurality of stacked dies, Kinsley does that that the total number of stacked dies can be two, three, five, six or more (col. 3, lines 16-19), which implies that the total numbers of stacked dies is not restricted.  As the result, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would 
	In re claim 5, the suggestion as stated in the rejection against claim 4 would apply to the limitation recited in claim 5.

Allowable Subject Matter
8.	Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,199,356.  The improvement comprises that stacked capacitors on two adjacent levels in the plurality of stacked capacitors share a common merged power rail (claim 6); including one or more through silicon vias (TSVs) that communicate power between levels to both the plurality of stacked dies and the plurality of stacked capacitors (claim 8); and including one or more through mold vias (TMVs) that communicate power between the plurality of stacked capacitors (claim 9).

Response to Arguments
10.	Applicant’s arguments submitted on 2/24/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 26, 2021



/HSIEN MING LEE/